American Century Growth Funds, Inc. Prospectus Supplement Legacy Focused Large Cap Fund Legacy Large Cap Fund Legacy Multi Cap Fund Supplement dated April 6, 2009¡ Prospectus dated December 1, 2008 The following entry is added to the section The Fund Management Teams on page 14 of the prospectus. Stephen Pool Mr. Pool, Portfolio Manager, has been a member of the team that manages the fund since 2007. He joined American Century Investments in 1992, became an investment analyst in 2002, and became a portfolio manager in 2009. He holds a bachelor’s degree in economics from TrumanStateUniversity and an MBA in international business from AvilaUniversity. American
